Title: John Thaxter to Abigail Adams, 3 September 1782
From: Thaxter, John
To: Adams, Abigail


     
      Madam
      Hague 3d. Septr. 1782
     
     What pleasing Sensations does a Packet from the other side of the Atlantic produce? Every part of the human frame sympathizes and is in Unison. This Truth I have most sensibly felt this day, in recieving three Letters from America. I was at Peace with myself before I opened them. The Superscriptions, in informing me from whence they came, saved me a Turn of the Fever, which threatened before. In opening that of Portia’s of the 18th. July, I read these Words, “Ay, Ay—Eliza—is it thus You honor the bare Resemblance—thus place round your Neck the Ideal Image” &c. Heaven! said I, to my dear Friend Storer, with a deep Blush, (I have not forgot how to blush yet—horrible Misfortune to me) what can all this mean? There is a Mystery wrapt up in these Words. Read on, said he, and perhaps the Riddle will be unravelled. Half frightened I begun to read again, till I came to the Words, “why has the Painter been so deficient—it is barely a Likeness of You.” The Mystery was developped—the Word Painter helped me thro’ in an instant. I had flattered myself this miserable Portrait had been sent to bottom with the Letters by Dr. Waterhouse. I sent it away merely to get it out of my sight, and wished it at bottom an hundred times, but it was accompanied with Letters to my Sisters containing very particular Charges to be locked up. The Letters are sunk. I wish the Portrait in Holland again. But who this Eliza is, I don’t know. I know not any one of the Name in whose good Graces I am so far initiated, as to do me so much honor as to wear my Portrait, except my dear Sister Betsy. Storer says he does not know who the Eliza is, and I have concluded that You are not serious. Upon my honor, Madam, if my Letters by Gillon, had arrived, it would have never been worn by anybody. You say, Madam, that “a manly Gesture, a Dignity of Air and Address should have been the distinguishing lines in the Portraiture.” In thanking You for the Compliment, You will permit me to observe at the same time, that those Traits would have rendered it still less a Resemblance. Unfortunately they are Accomplishments that do not belong to me, and the Painter was cautious not to flatter me in that Respect. That the fair Circle of my female Acquaintance kindly remember me, is a Circumstance not more flattering than pleasing to me. I never expect to be acquainted with a more amiable, virtuous and sensible Circle. I was ever happy in their Company. To have been ambitious of their Esteem was no fault I hope. It was ever an Object of mine, and in no Instance have I carried this Ambition to an undue length. To seek the Partiality or Affection of a young Lady, merely for the sake of it, and without intending to meet that Affection with an unequivocal proof of Sincerity, is an Object unworthy a Man of Honor and Virtue, and is as unjustifiable in itself, as the means which are often employed to attain this point. ’Tis the Ambition of a Knave, who is hostile to that Confidence and pleasing social Intercourse which Nature and Heaven designed should take place between the Sexes.
     I am very happy to learn that our dear and worthy Friend, Mr. Cranch is still in being, but sincerely lament that his Health is yet precarious. May kind Heaven restore him, and be better to Us than our Fears. ’Tis hard parting with so invaluable a Character, with one in the midst of Usefulness. Your Letter concerning him in the Enterprize is not yet arrived. ’Tis hardly time to expect her yet.
     I have read with extreme satisfaction your Observations occasioned by the Duel between Jackson and Gillon. They are excellent indeed. I have often reflected seriously on this Subject, but I am almost afraid to come to a Conclusion or a Resolution upon it. How extremely difficult is it to recieve with Indifference the Sneers, Contempt and Imputations of Cowardice of the World, even of the base and abandoned part of it. It is a Practice most certainly against Reason and Common Sense, and the trivial ridiculous Incidents that often give rise to it, one would think should have exploded it long ago. ’Tis neither a proof of Bravery, nor is its Issue a Criterion of the Justice of the Cause. The greatest part of Mankind perhaps are agreed in the Folly of its Institution, but yet don’t condemn the practice of it, or if they do, they consider him who is challenged as a Coward if he declines. Charity obliges me to say, that I believe a dread and fear of Contempt has induced many a well disposed Man to challenge, or accept one. How much stronger oftentimes is the Sense of this than of the Obligations of Religion or Morality? I have much more to say upon this Subject, considered in the Light of an Appeal to Heaven, and the Absurdity of such an Appeal, but I have not time at present. I cannot justify the Measure, yet it is difficult to foresee the part one would act, (who has his doubts) when called upon. Gustavus Adolphus took the most effectual Way to prevent it—cutting off the Head of the Victor is a short Method.
     Your dearest Friend is much better in Health here than at Amsterdam. Dines to day with the Spanish Minister, a great friend—sups this Evening at Court, and tomorrow gives an Entertainment to the French Ambassador and some Members of the States General. A bad Example this to Us young Lads. However Storer and I are two sober Lads, and keep to our Business. But, Madam, all this and many things which preceeded are Triumphs over British Folly and Impolicy, the Crowns and Laurels of Patience and Perserverance which he is gathering who most deserves them from his Abilities and Integrity. The Treaty of Commerce will soon be finished I hope—another Triumph. The Resolutions of our States respecting a seperate Peace do them infinite honor in Europe. Oh! perfidious Britain. I would write another Sheet willingly, but should not be in time for the Vessel. Mr. Storer joins me in Respects to You and Family. Remember me as usual if You please. I have the honor to be with an invariable Esteem & Respect, Madam, your M. H. Servant,
     
      J. North
     
     
      Excuse this Scrall.
     
    